DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: code for receiving, code for determining, code for signaling, code for transmitting, and code for sending in claims 40 and 41.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 14-15, 19, 21-22, 27-28, 32, 34-35, and 40-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (2020/0195330).
Regarding claims 1, 14, 27, and 40, Huang discloses an apparatus and a method for wireless communication by a base station (BS), comprising: receiving one or more sounding reference signal (SRS) resources from a user equipment (UE) (see the terminal sends the Sounding Reference Signal (SRS) by using one or more Tx beams in each SRS resource in paragraph 0006), wherein each SRS resource is associated with one or more precoded SRS ports (see determining the number of the pre-coding matrices available to the UE when sending the 
Regarding claims 2, 15, and 28, Huang discloses wherein the indication of the at least one of the one or more SRS resources indicates the set of precoders and the transmission rank (see the TPMI/TRI information characterizes a pre-coding matrix and a rank corresponding to the SRS resource indicated by the SRI in paragraph 0009).
Regarding claims 6, 19, and 32, Huang discloses receiving an uplink transmission that is based on at least one of the transmission rank or the set of precoders (see sends them (TPMI/TRI) to the terminal for the uplink data transmission of the terminal in paragraph 0006).
	Regarding claims 8-9, 21-22, 34-35, and 41, claims 8-9, 21-22, 34-35, and 41 have substantially the same limitations as claims 1-2, 14-15, 27-28, and 40 have, except that the method is performed by an user equipment that is located at the other end of the communication with the based station of claims 1-2, 14-15, 27-28, and 40. Claims 8-9, 21-22, 34-35, and 41 are, therefore, subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 10-11, 13, 16-17, 20, 23-24, 26, 29-30, 33, 36-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wernersson et al (2020/0358509).
Regarding claims 3, 16, and 29, Huang discloses wherein: signaling the indication of the at least one of the one or more SRS resources comprises signaling an indication of a single SRS resource from the one or more SRS resources (see the first (single) SRS resource that is any one of the at least one SRS resource configured for the UE in paragraph 0016); the set of precoders are selected from the single SRS resource (see determining the number of pre-coding matrices available to the UE when sending an SRS on the first SRS resource according to the number of the available pre-coding matrices corresponding to each value of the TRI in paragraph 0016). Huang doesn't specifically disclose the transmission rank is equal to a number of precoded SRS ports in the single SRS resource. However, Wernersson discloses the first rank may be equal to the number of antenna ports (see paragraph 0009). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 4, 17, and 30, Huang in view of Wernersson discloses wherein: signaling the indication of the at least one of the one or more SRS resources comprises signaling an indication of a plurality of SRS resources from the one or more SRS resources; the set of 
Regarding claims 7, 20, and 33, Huang discloses wherein: the one or more SRS resources are received on a first set of time and frequency resources (see different reference signals that are transmitted on different radio resources (e.g., in the time domain and/or the frequency domain) and/or using different (e.g., orthogonal) coding in paragraph 0010); the indication of the at least one of the one or more SRS resources is signaled on a second set of time and frequency resources (see the time domain and/or the frequency domain in paragraph 0010. Note that separate frequency and time resources are used for uplink and downlink transmissions); and the second set of time and frequency resources are determined in part on the first set of time and frequency resources (see the first station and/or the second station may use the determined CSI for precoding, e.g. for precoding a data transmission or a further RS transmission. The reported CSI may be indicative of a precoder in paragraph 0012).
Regarding claims 10-11, 13, 23-24, 26, 36-37, and 39, claims 10-11, 13, 23-24, 26, 36-37, and 39 have substantially the same limitations as claims 3-4, 7, 16-17, 20, 29-30, and 33 have, except that the method is performed by an user equipment that is located at the other end of .
Claims 5, 12, 18, 25, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen (2020/0083998).
Regarding claims 5, 18, and 31, and Huang doesn't specifically disclose each of the one or more SRS resources comprises a single precoded SRS port. However, Chen discloses a single antenna port is adopted for each of the at least one SRS resource (see paragraph 0082). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Regarding claims 12, 25, and 38, claims 12, 25, and 38 have substantially the same limitations as claims 5, 18, and 31 have, except that the method is performed by a user equipment that is located at the other end of the communication with the based station of claims 5, 18, and 31. Claims 12, 25, and 38 are, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472